 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
                                                     ***
 7
      JACKSON HOLE BANK FRAUD                              Case No. 2:19-cv-01054-JAD-CWH
 8    LITIGATION TRUST,
 9                           Plaintiff,                    ORDER
10          v.
11    GARY BARNEY, et al.,
12                           Defendants.
13

14          In reviewing the docket in this case, it came to the court’s attention that plaintiff Jackson

15   Hole Bank Fraud Litigation Trust is not represented by an attorney. The trust’s documents in this

16   case were filed by Richard Friedman, who indicates he is the trustee but not an attorney.

17          Plaintiff is advised that a trust cannot represent itself and must be represented by an

18   attorney. C.E. Pope Equity Trust v. U.S. 818 F.2d 696, 697 (9th Cir. 1987) (stating that a non-

19   attorney trustee cannot represent a trust); Alpha Land Co. v. Little, 238 F.R.D. 497, 502 (E.D. Cal.

20   2006) (stating that a trust must be represented by an attorney).

21          Here, the trust cannot represent itself. Given that Friedman is not an attorney, he cannot

22   represent the trust. Accordingly, the trust must retain an attorney and that attorney must appear in

23   this case by July 12, 2019. Failure to comply with this order may result in the imposition of

24   sanctions under Local Rule IA 11-8.

25          IT IS SO ORDERED.

26          DATED: July 5, 2019

27
                                                           C.W. HOFFMAN, JR.
28                                                         UNITED STATES MAGISTRATE JUDGE
